Opinion op the court by
JUDGE WHITE
Reversing.
Appellant was indicted, tried, and convicted of the crime of uttering and publishing a forged instrument. His punishment was fixed at six years in the penitentiary, and he appeals. There was a demurrer to the indictment, which was overruled, and the sufficiency of the indictment is seriously questioned here. The instrument that was charged to have been forged and uttered and published by appellant is a letter purporting to have1 been written by Ellen Goodin, inviting the appellant to her house for a private conversation. . It reads: “Barbourville, Ky., July 27, 1900. Mr. John Golson, Sir, I want you to come heare some time when they is nobody hear. I have got something to tell you. It is about what you saw at Mother’s, an’ don’t fail to come. You can come some nite when they hant nobody hear. Ellen Goodin.” In our opinion, it is clear that such writing is not the subject of indictable forgery. Indeed, the attorney-general, in his brief, confesses -the insufficiency of the indictment. “To constitute an indictable forgery,” says Mr. Bishop (section 533, 2 Or. Law), “it is not alone sufficient that there be a writing, and that the writing- be false. It must also be such as, if true, would be of some legal efficacy, real or *235apparent, since otherwise it has no legal tendency to defraud.” In section 523 forgery is defined to be “the false making or materially altering, with intent to defraud, of any writing which, if genuine, might apparently be of legal efficacy or the foundation of a legal liability.” Mr. Blackstone defines forgery to be “the fraudulent making or alteration of a writing to the prejudice of another man’s right.” 4 BI. Com., 247. “Forgery is the false making or alteration, with fraudulent intent, of any writing, by which the party committing the act may wrongfully obtain something of value to the prejudice of another’s rights because of the apparent legal efficacy of the writing and its capacity to deceive.” 13 Am. & Eng. Enc. Law (2d Ed.) p. 1082. The statute upon which this indictment is supposed to rest reads: “If any person shall forge or counterfeit any writing whatever, whereby fraudulently to obtain the possession of or deprive another of any money or property, or cause him to be- injured in his estate or lawful rights, or if he shall utter and publish such instrument knowing it to be forged and counterfeited, he 'shall be confined,” etc. Section 1188, Kentucky Statutes. Just preceding this section there are set out various instruments declared io be the subject of forgery, and then this section (1188) follows. This section can not mean that the forging or counterfeiting of any writing is an indictable forgery. The writing forged or counterfeited mast be appárenüy such as will deprive a person of property or estate of a legal right. The words “legal right,” as used in the statutes, evidently mean a right that may be enforced in a civil action. The writing charged in the indictment to have been uttered with 'knowledge that it was a forgery does not come within the class of writings that either under the common law or the statute *236are subjects of an indictable forgery. On its face there is no appearance of legal efficacy, nor of anything to injure any person in his estate or property or lawful rights. The judgment is reversed, and the case remanded, with directions to sustain the demurrer to the indictment.
¡Judge Guffy dissenting.